859 F.2d 241
273 U.S.App.D.C. 265
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Queen City Cellular Communications, Appellant,v.Federal Communications Commission,Bradenton Cellular Partnership, Intervenor.
No. 87-1757.
United States Court of Appeals, District of Columbia Circuit.
Oct. 7, 1988.

Before RUTH B. GINSBURG and SILBERMAN, Circuit Judges, and MILTON POLLACK*, United States Senior District Judge.
JUDGMENT
PER CURIAM.


1
This appeal from an order of the Federal Communications Commission was briefed and argued by counsel.  The court has accorded full consideration to the issue presented and concludes that proper disposition of the case does not warrant an opinion.  See D.C.Cir.R. 14(c).


2
First, the Commission reasonably exercised its discretion in accepting Engelgau's application in view of the temporary unavailability of a conforming map from the United States Geological Survey, a situation flagged by the applicant in a waiver request.   See New Orleans Channel 20, Inc. v. FCC, 830 F.2d 361, 265 (D.C.Cir.1987).  Second, the alleged inconsistency in excusing the technical deficiencies of one competing application but not of another is prematurely raised.   See Cellular Mobile Systems of Pennsylvania, Inc. v. FCC, 782 F.2d 182, 207 (D.C.Cir.1985).


3
Finally, Green City Mobilephone, Inc. v. FCC, 765 F.2d 235 (D.C.Cir.1985), does not aid appellant.  That decision advances the uncontroversial position that agencies must supply a "rational explanation" for selective waivers of their rules.   Id. at 237.  The Commission has done so cogently in its Order on Review, released November 13, 1987.  It is accordingly


4
ORDERED and ADJUDGED that the order from which this appeal has been taken be affirmed.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15(b)(2).



*
 Of the United States District Court for the Southern District of New York, sitting by designation pursuant to 28 U.S.C. Sec. 294(d)